FILED
                            NOT FOR PUBLICATION                                 AUG 15 2013

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10246

              Plaintiff - Appellee,               D.C. No. 2:06-CR-00309-RCJ-
                                                  PAL-1
  v.

CARL CHESTER,                                     MEMORANDUM*

              Defendant - Appellant.


                  Appeal from the United States District Court
                            for the District of Nevada
                Robert Clive Jones, Chief District Judge, Presiding

                            Submitted August 13, 2013**
                              San Francisco, California

Before: GRABER, BEA, and HURWITZ, Circuit Judges.

       Carl Chester was convicted by a jury of three counts of possession with

intent to distribute, and distribution of, cocaine base in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A)(iii). He appeals from his amended sentence of 168 months


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed following the district court’s partial grant of his 28 U.S.C. § 2255 motion.

We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we

affirm.

          Chester argues that he should not have received any criminal history points

for (1) several offenses committed while he was between the ages of 18 and 21

because he was not “fully mature” at the time; (2) a 2003 conviction for

obstructing a police officer because the offense was not “sophisticated”; and (3) a

misdemeanor conviction for domestic violence because it was his first crime of

violence. Under the Sentencing Guidelines, however, Chester’s chosen factors are

irrelevant to the calculation of criminal history points; his arguments fail.

      Next, Chester argues he should not have received any criminal history points

for his 2005 conviction for obstructing a police officer arising out of an incident

when police officers attempted to stop a speeding truck and Chester was found

inside the vehicle. Chester argues that he should get no criminal history points

because he was not the driver. However, he was nonetheless convicted of

obstructing a police officer, so the district court did not err in awarding him

criminal history points for that offense. Finally, Chester argues that several

offenses should have been consolidated for purposes of calculating his criminal

history points. However, each of the offenses was separated by an intervening


                                            2
arrest, so under the Sentencing Guidelines, these offenses must be considered

separately. U.S.S.G. § 4A1.2(a)(2).

      Chester’s argument that the district court erred in applying an obstruction of

justice enhancement to his sentence is foreclosed by our law of the case doctrine,

which states that “the decision of an appellate court on a legal issue must be

followed in all subsequent proceedings in the same case.” Caldwell v. Unified

Capital Corp. (In re Rainbow Magazine, Inc.), 77 F.3d 278, 281 (9th Cir. 1996)

(internal quotation marks omitted). At the initial sentencing, the district court

applied the obstruction of justice enhancement because it found Chester had lied to

the jury during his trial testimony. Chester appealed the application of the

enhancement, and we affirmed, holding that “[t]he district court’s finding that

Chester misrepresented material facts to the jury, such as falsely claiming to have

never handled the drugs, and falsely stating that his primary source of revenue was

gambling, was not clearly erroneous.” United States v. Chester, 319 F. App’x 597,

601(9th Cir. 2009) (unpublished decision).

      AFFIRMED.




                                          3